Citation Nr: 0031496	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a right knee disorder, with horn debridement.

2.  Entitlement to an increased evaluation for a right 
shoulder disorder, the major extremity, to include chronic 
bursitis and biceps tendinitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from December 1989 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA).  

In a September 1999 statement the veteran indicated that he 
was withdrawing the issue of an increased rating for his left 
knee from his appeal.  Accordingly, this issue is not before 
the Board for appellate consideration at this time.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In the veteran's August 1999 VA Form 9 he stated that the VA 
did not evaluate the issue of instability of the right knee.  
A review of a recent March 1999 VA examination reflects no 
reference to the stability of the right knee.  Since the 
March 1999 examination the veteran has received treatment at 
a VA facility for right shoulder and knee problems.  The 
Board finds that a contemporaneous and thorough examination 
is warranted.

Accordingly, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any. 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records pertaining to current 
treatment for the right knee and right 
shoulder disorders.  

3.  The RO should request the VA facility 
in Ft. Myers to furnish copies of medical 
records pertaining to treatment from 
November 1999 to the present.

4.  A VA examination by an orthopedist 
should be conducted to determine the 
nature and severity of the right knee and 
right shoulder disorders.  In addition to 
x-rays, any other indicated tests and 
studies should be accomplished.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including range of motion 
testing and what constitutes normal range 
of motion of the right knee and right 
shoulder.  The examiner should indicate 
any involvement of joint structure, 
muscles and nerves, and comment on the 
presence or absence of pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, changes in 
condition of the skin indicative of 
disuse, and the functional loss resulting 
from any such manifestations.  In 
particular the examiner should indicate 
any instability associated with the right 
knee.  The examiner should also provide an 
opinion as to the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  Thereafter, the case should be 
reviewed by the RO to include 
consideration of staged ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





- 6 -


